Citation Nr: 0802693	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-21 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent from May 13, 2004 to May 14, 2007, and in excess of 
50 percent beginning on May 15, 2007, for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the RO that granted service connection for PTSD and evaluated 
the condition as 30 percent disabling effective on May 13, 
2004.  

In August 2007, the RO increased the evaluation of the 
service-connected PTSD to 50 percent disabling effective on 
May 15, 2007.  

As the appeal regarding the evaluation of the service-
connected PTSD involves an original claim, the Board has 
framed this issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  



FINDINGS OF FACT

1.  For the period from May 13, 2004 to May 14, 2007, the 
veteran's signs and symptoms of PTSD, while productive of 
mild social impairment, isolation and other symptoms, were 
not manifested by such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships.  

2.  Beginning on May 15, 2007, the service-connected PTSD, 
while productive of increased occupational and social 
impairment, was not productive of deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  



CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
rating in excess of 30 percent from May 13, 2004 through May 
14, 2007 or in excess of 50 percent beginning on May 15, 
2007, for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130 including Diagnostic 
Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board notes that in letters dated in May 2004 and April 
2007, the RO provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) , including 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was notified regarding what the evidence must 
show with respect to his claim for service connection, and 
also provided adequate notice of the evidence, which was not 
of record, that was necessary to substantiate the claim.  The 
veteran was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf, and the veteran was generally invited to 
send information or evidence to VA that may support the 
claim.  

In this regard, the Board observes that in Dingess v. 
Nicholson, the Court recently held that upon receipt of an 
application for service connection, VA is required to notify 
a claimant of what information and evidence will substantiate 
the elements of the claim for service connection, including 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claim for initial higher disability rating for 
his service-connected PTSD; and under the circumstances, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records, a VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Initial rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2007).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2007).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2007); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this case, the service-connected PTSD is currently rated 
as 30 percent disabling from May 13, 2004 through May 14, 
2007, and 50 percent disabling on May 15, 2007, under 
Diagnostic Code 9411.  

Under this code, a 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often). chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the service-connected PTSD does not warrant an evaluation in 
excess of 30 percent for the period from My 13, 2004 through 
May 14, 2007, or in excess of 50 percent beginning on May 15, 
2007.  

In this case, the medical evidence from May 13, 2004 to May 
14, 2007 consists primarily of two VA examinations dated in 
July 2004 and August 2005, and VA examination treatment 
reports dated in July 2004 and January 2006.  

In July 2004, the VA examiner noted the veteran's reported 
military and social history for the record.  After 
examination, the veteran was not diagnosed with PTSD.  In 
this regard, the examiner noted that the veteran showed no 
indication of hallucinations, delusions, or homicidal or 
suicidal ideations.  He maintained appropriate eye contact, 
and short and long-term memory was indicated to be intact.  

There were no indications of obsessive thoughts, ritualistic 
behaviors, or panic attacks, although the examiner stated 
that the subjective sense of his mood was of anxiety.  With 
medication, the veteran was noted to sleep 8 hours.  

The veteran reported drinking one to two beers a night and 
smoking half a pack of cigarettes daily.  No abuse of drugs 
was indicated.  The veteran was diagnosed with depressive 
disorder, nos, and excessive alcohol use.  He was assigned a 
GAF score of 65.  

The examiner indicated that the veteran did not meet the 
criteria for a diagnosis of PTSD.  While the veteran reported 
witnessing several traumatic events in service, he was not 
indicated to be hypervigilant, nor did he exhibit avoidance 
behaviors.  He was noted to have bonded with people in his 
community historically.  He was indicated to be active in the 
American Legion, and was also noted to have served on various 
committees, to include the township parade committee.  He was 
also indicated to be socially active, with a close 
relationship with his wife and family, as well as enjoying 
activities such as fishing.  

The veteran was indicated to have a long, relatively stable 
employment history, and was noted to have retired from the 
Fire Department in 1999.  The examiner indicated that the 
veteran was reacting with mild depression mainly due to 
changes resulting from his recent move.  

A July 13, 2004 treatment note from a VA therapist diagnosed 
the veteran PTSD.  This therapist indicated that the veteran 
was exposed to traumatic events in service in Vietnam.  
Symptoms were noted to be nightmares 1-2 times per week, 
occasional flashbacks, reactions to loud percussive noises 
and the sound of helicopters, social isolation, detachment 
and restricted affect, difficulty sleeping, irritability, 
poor concentration, short and long-term memory loss, and 
hyper startle response.  

The therapist also indicated that the veteran had depression 
and social isolation that affected his family and social 
life.  He was noted to have frequent verbal altercations and 
has not been able to become close or intimate with those 
closest to him.  He was indicated to have no close friends 
and did not attend church or family functions with his spouse 
and family.  The veteran was diagnosed with PTSD, chronic 
with delayed onset, major depressive disorder, chronic, 
recurrent, and alcohol dependence, in remission.  He was 
assigned a GAF score of 30.  

The veteran was again examined by VA in connection with his 
claim in August 2005.  The examiner indicated that the 
veteran's claims file had been reviewed in connection with 
the examination.  The veteran's medical history was noted.  

The veteran was noted to have had no hospitalizations or 
individual treatment for PTSD since his last VA examination.  
He was noted to have been married since 1970 and was 
indicated to have a close relationship with his wife, 
children, and grandchildren.  He indicated that the veteran 
was having some difficulty due to his recent move and that 
the veteran was trying to establish the kind of social 
network that he previously enjoyed.  The veteran was noted to 
have joined the township parade committee and the American 
Legion, as well as cutting lawns for his neighbors in order 
to try to connect with them.  

Upon examination, the veteran was noted to be awake, alert, 
and oriented times three.  He maintained good eye contact and 
communicated effectively.  His thought process was logical 
and goal oriented.  There were no indications of 
hallucinations, delusions, and no homicidal ideations.  While 
some suicidal ideations were indicated, the examiner noted no 
plans.  

The veteran's short and long term memories appeared intact, 
and no obsessions or compulsions were noted.  The veteran 
reported nightmares several times per week and indicated that 
he slept in two hour intervals.  The veteran was noted to 
manage his basic activities of daily living, but was also 
noted to drink a pint of hard liquor per day.  

The veteran's subjective sense of mood was intermittent 
depression.  The veteran was diagnosed with alcohol abuse and 
PTSD.  The examiner indicated that the veteran's PTSD 
symptoms were mild, and he was assigned a GAF score of 65.  
The examiner noted that the veteran reported sleep 
disturbance, nightmares, uneasiness with discussing his 
Vietnam experiences, that he avoided situations involving 
guns, and had easy startle response to loud noises and 
helicopters.  

Finally, the veteran submitted a January 2006 report of his 
VA therapist.  This report indicated that the veteran 
reported sleeping in a separate bedroom from his wife and 
that there has been no physical or emotional intimacy in the 
marriage for over 5 years.  He reported being unable to 
maintain gainful employment for the past 10 years, but was 
also indicated to be employed currently as a janitor every 
other weekend for the Post Office.  

The veteran stated that he preferred this work so that he did 
not have to deal with others.  The veteran also reported 
using alcohol to self medicate and to escape intrusive 
thoughts and flashbacks.  The veteran was again diagnosed 
with PTSD, major depressive disorder, and alcohol dependence.  
He was assigned a GAF score of 30.  

From May 15, 2007, the medical evidence consists of a May 
2007 VA examination and VA treatment records.  

The May 2007 VA examiner noted that the veteran had been 
married since 1970 with two children.  The veteran had some 
contact with his children, but also indicated that, while 
married for now, he took his anger out on his family.  

The veteran reported that he stopped going to therapy because 
"they pissed me off" and that, while he interacts with 
several people, he did not have close relationships.  

Upon examination, the veteran was indicated to be casually 
dressed, restless, loud, and irritable.  His mood was 
indicated to be constricted.  He was intact as to person, 
time and place, but was also noted to be somewhat distracted.  
His though process was unremarkable, but thought content was 
noted to be suicidal and homicidal ideation (passive and 
transient).  

The veteran was indicated to understand the outcome of his 
behavior and his intelligence was noted to be average.  He 
had no delusions, but was reported to have sleep disturbance.  
There was no inappropriate behavior, obsessesive/ritualistic 
behavior, panic attacks, or episodes of violence, and the 
veteran's impulse control was fair.  

The veteran was also noted to be able to maintain minimum 
personal hygiene with no problems with activities of daily 
living.  The veteran's remote, recent and immediate memory 
were indicated to be normal.  The veteran's symptoms of PTSD 
were noted to be recurrent and intrusive thoughts, 
hypervigilance, avoidance behaviors, restricted affect, 
difficulty sleeping, and irritability or outbursts of anger.  

The veteran's PTSD symptoms were described by the examiner as 
moderate, and he was assigned  GAF score of 50.  The veteran 
was also noted to have no close relationships and the 
examiner indicated that he does not participate in many 
leisure activities.  

The veteran was noted to have taken early retirement from his 
last job, and was currently working in a solitary position 
six hours per week.  The veteran was also noted to have 
increased marital stress since his last VA examination.  

The VA treatment records since May 15, 2007 reflect many of 
the symptoms found in the May 2007 VA examination.  These 
treatment records also discuss the veteran's other health 
issues, including heart a condition and hypertension.  

With respect to the GAF scores noted in connection with the 
various examinations, the Board notes that a GAF score of 41 
to 50, indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60, indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  And a GAF score of 61 to 70 indicates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social occupational, or school functioning 
(e.g., occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 30 from May 13, 2004 to May 14, 2007, and in excess 
of 50 percent from May 15, 2007, is not warranted.  

From May 13, 2004 to May 14, 2007, the veteran's symptoms, 
while showing some mild occupational and social impairment, 
did not indicate consistently reduced reliability and 
productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; or difficulty in establishing and maintaining effective 
work and social relationships.  

In this regard, the evidence indicated that the veteran was 
married since 1970 with two children and grandchildren.  He 
also had a relatively stable work history, taking early 
retirement in 1999, and an active social life.  The veteran's 
symptoms were described by the August 2005 VA examiner as 
mild.  

After May 15, 2007, however, the evidence indicates 
deterioration in the veteran's symptoms, primarily consisting 
of a worsening marital relationship and increased general 
PTSD symptoms.  

The veteran's symptoms after May 15, 2007, however, while 
indicating increased occupational and social impairment, did 
not show deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  

In this regard, despite the deterioration in his symptoms, 
the veteran remained married with continued relationships 
with his children.  The May 2007 VA examiner described the 
veteran's symptoms as moderate.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of a higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is no 
indication that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) for any period since the grant of 
service connection.  

Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

An increased, initial rating in excess of 30 percent for the 
service-connected PTSD from May 13, 2004 through May 14, 
2007, or in excess of 50 percent beginning on May 15, 2007, 
is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


